Ex-99.e.1.iii Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 April 29, 2009 Delaware VIP Trust2005 Market StreetPhiladelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”) agrees that in order to improve the performance of Delaware VIP Cash Reserve Series, Delaware VIP Diversified Income Series, Delaware VIP Emerging Markets Series, Delaware VIP High Yield Series, Delaware VIP International Value Equity Series, Delaware VIP Limited-Term Diversified Income Series, Delaware VIP REIT Series, Delaware VIP Small Cap Value Series, Delaware VIP Smid Cap Growth Series (formerly, Delaware VIP Growth Opportunities Series), Delaware VIP Trend Series, Delaware VIP US Growth Series, and Delaware VIP Value Series (collectively, the “Series”), which are series of Delaware VIP Trust, the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees for the Series’ Service Class Shares, so that such Service Class Rule 12b-1 (distribution) fees will not exceed 0.25% for the period April 30, 2010 through April 30, 2011. The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: /s/ Theodore K. Smith Name: Theodore K. Smith Title: President Date: April 29, Your signature below acknowledgesacceptance of this Agreement: Delaware VIP Trust By: /s/ Patrick P. Coyne Name: Patrick P. Coyne Title: President Date: April 29,
